DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for generating an interactive simulation representing one or more assets based on one or more asset records, the method comprising: “generating, …, one or more simulated representations of the assets based on information from the asset records stored at a database system of the cloud-based computing system”, under the broadest reasonable interpretation, this step could reasonable fall be under a mathematical concept where said user could be generated. Similarly, the step of: “augmenting… the simulated representations of the assets with additional information from the asset records stored in the database system” under the broadest reasonable interpretation could fall under mathematical concept in which said additional information could be added. Therefore, the claims are directed to an abstract idea, by use of a generic computer components; and thus are clearly directed to an abstract idea, as constructed
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “an asset simulator module executed at a cloud-based computing system”, “a database system of the cloud-based computing system”, “a simulator application executed at the cloud-based computing system”, “a server system comprising at least one hardware-based processing system”,  “at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media” (claim 17), either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component well-known, routine and conventional activities known in the industries and therefore are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of: “generating… a user interface that presents an interactive simulation of the assets, wherein the user interface comprises: the simulated representations of the assets with the additional information from the asset records stored in the database system”, under the broadest reasonable interpretation, could reasonable fall or merely displaying or presenting the information using computer components and amount to post-solution activities and are well-known, routine and conventional activities (See MPEP 2106.05) and amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.

“claim 2. “generating a virtual simulation that includes the simulated representations of the assets via a virtual reality module of the simulator application”; “claim 3. “wherein generating the virtual simulation that includes the simulated representations of the assets, comprises: combining, via the virtual reality module of the simulator application, real world images with virtual images or entities that represent real-world objects simulated via a computer” which reasonably fall under a mathematical concept and  “to present the user interface, wherein the user interface comprises: a field of view that presents the virtual simulation that incorporates the simulated representations of the assets with real-world images to present virtual images of the simulated representations of the assets” which is similar to presenting a display of the information which amounts to post-solution activities and are well-known, routine and conventional activities. “claim 4. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system”; “claim 5. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system; and other additional information from other records stored in the database system”; “claim 6. “generating, via an augmented reality module of the simulator application, the user interface that presents: an augmented simulation with the simulated representations of the assets along with the additional information that supplements or augments the simulated representations of the assets, wherein the additional information is extracted from: the asset records stored in the database system; other additional information from other records stored in the database system; and one or more sources that are external to the cloud-based computing system”; “claim 7. “wherein the user interface comprises: the simulated representations of the assets with the additional information from the asset records stored in the database system and information about other standard or custom records stored in the database system that have been linked to the asset records by an asset record linking module”; all of which are similar to that already addressed with reference to the independent claims above and thus inherit the same defect and not statutory. Claim 8. “receiving, at the simulator application, data regarding human activities or interactions with assets” mere data gathering; and “processing the data regarding human activities or interactions with assets to simulate a customer experience that presents simulated physical representations of the assets including virtual or augmented versions of the assets” further amount to mathematical computation similar to that already recited by the independent claims above and already addressed above and thus are further not patent eligible under 35 USC 101. The remaining dependent claims 10-16, 18-20 inherit the same defect as above.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	4.1	Anne-Lucie Vion (Software Asset Management and Cloud Computing, (2018), 188 pages).

	4.3	Asenjo et al. (USPG_PUB No. 2014/0336785) teaches a cloud-based virtualization generation service collects industrial-automation-system-related data from multiple industrial automation systems of multiple industrial customers for storage and analysis on a cloud platform.
5.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        February 10, 2022